Smith, Judge,
concurring in part and dissenting in part.
I respectfully dissent from Divisions 1 and 3 of the majority opinion. Even if we were to agree that the trial court’s slip of the tongue in substituting “or” for “and,” standing alone, would not constitute reversible error, under the circumstances here multiple errors in the charge bore on Johnson’s sole defense, and call for a reversal.
Where a defendant relies upon only one defense, failure to instruct the jury as to the evidence supporting this defense with sufficient clarity and specificity for the jury to intelligently pass upon it constitutes reversible error. Walden v. State, 196 Ga. App. 844, 845 (1) (397 SE2d 182) (1990). Johnson’s minority at the time of commission of the offenses alleged was his sole defense, and he was entitled to a full, complete and accurate charge in that regard. Id.
The indictment alleged that the offenses were committed during a time period beginning the day after Johnson’s seventeenth birthday, and the trial court charged that the jury should find beyond a reasonable doubt that the defendant committed the acts alleged “on or about the dates alleged in the indictment or after the 17th birthday *322of the defendant and prior to this indictment.” “On or about” means, inter alia, “approximately; about; without substantial variance from; near . . . generally in time around date specified.” Black’s Law Dictionary 1089 (6th ed. 1990). The jury could have erroneously concluded from this instruction that it was permissible to find Johnson guilty with respect to acts committed on some indefinite date “on or about” but preceding the dates of the indictment, and before Johnson’s seventeenth birthday. Specificity of proof as to the date of the offense is ordinarily not required, so long as it falls within the statute of limitation. Moore v. State, 207 Ga. App. 892, 894 (1) (429 SE2d 335) (1993). However, in this case the date alleged so closely coincided with Johnson’s seventeenth birthday that specificity was required in order to negate the exclusive jurisdiction of the juvenile court under OCGA § 15-11-5, Johnson’s sole defense. The errors in the charge therefore could have misled the jury as to this crucial issue.
Decided July 15, 1994
Reconsideration denied July 29, 1994
L. Clark Landrum, for appellant.
C. Paul Bowden, District Attorney, Gary C. McCorvey, Assistant District Attorney, for appellee.
Where an erroneous instruction is likely to mislead the jury on a material issue, the error cannot be cured by merely afterwards giving a correct instruction, leaving the jury to select one part of the charge in preference to another. The trial court should call the jury’s attention to the error before giving the correction. Bryant v. State, 191 Ga. 686, 719-720 (13) (13 SE2d 820) (1941); see also Boggus v. State, 136 Ga. App. 917, 920 (6) (222 SE2d 686) (1975).
Under these circumstances, the jury could have been misled by the errors in the charge, which were not corrected and which pertained directly to Johnson’s sole defense. I cannot find under the “highly probable” test of Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976), that the error in the charge did not contribute to the verdict. Booth v. State, 186 Ga. App. 342, 344 (2) (367 SE2d 77) (1988). Therefore, I would reverse with respect to Division 1.
I am authorized to state that Judge Blackburn joins in this opinion.